
	
		I
		111th CONGRESS
		1st Session
		H. R. 1556
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Clay introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To authorize appropriations for the National Historical
		  Publications and Records Commission through fiscal year 2014.
	
	
		1.Authorization of
			 appropriations through fiscal year 2014 for national historical publications
			 and records commissionSection
			 2504(f)(1) of title 44, United States Code, is amended—
			(1)in subparagraph
			 (R), by striking and;
			(2)in subparagraph
			 (S), by striking the period and inserting a semicolon; and
			(3)by
			 adding at the end of the following new subparagraph:
				
					(T)$20,000,000 for each of fiscal years
				2010, 2011, 2012, 2013, and
				2014.
					.
			
